DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is responsive to the preliminary amendment filed on 05/28/2020. Claims 1-9 are pending in this application. Claims 1, 4 and 7 have been amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
the limitation “a sensor acquisition unit” in claim 1 has been interpreted as a sensor data receiver;
the limitation “a data storage unit” in claim 1 has been interpreted as “a database”;
the limitation “a driving unit” in claim 1 has been interpreted as “a switcher”;
the limitation “compressor driving unit” in claim 4 has been interpreted as “a switcher”;
the limitation “devices” in claim 7 has been interpreted as “a compressor” or “a fan”;
the limitation “compressor driving unit” in claim 7 has been interpreted as “a switcher”;
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a sensor acquisition unit” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of acquiring data are performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the sending function. The use of the term "a sensor acquisition unit" is not adequate structure for performing data acquisition function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a data storage unit” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of storing is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the data storing function. The use of the term "a data storage unit" is not adequate structure for performing the storing function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a driving unit” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of driving is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the driving function. The use of the term "a driving unit" is not adequate structure for performing the driving function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “devices” of claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of performing steps. There is no disclosure of any particular structure, either explicitly or inherently, to perform the driving function. The use of the term "device" is not adequate structure for performing the driving function because it does not describe a particular structure for performing the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “compressor driving unit” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of driving is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the driving function. The use of the term "compressor driving unit" is not adequate structure for performing the driving function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-3, 6 and 9 are rejected by their virtual dependency of claims 1, 4 and 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the system” in line 4 which is unclear and renders the claim indefinite. It is unclear what the limitation is referring to. For examination purposes, the limitation has been interpreted as “a heat pump type air conditioning system”.
Claim 5 recites the limitation “the system” in line 4 which is unclear and renders the claim indefinite. It is unclear what the limitation is referring to. For examination purposes, the limitation has been interpreted as “the heat pump type air conditioning system”.
Claim 6 recites the limitation “the system” in line 3 which is unclear and renders the claim indefinite. It is unclear what the limitation is referring to. For examination purposes, the limitation has been interpreted as “the heat pump type air conditioning system”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Butler et al. (2007/0012052).
Regarding claim 4, Butler discloses a heat pump type air conditioning system control method comprising: 
sending cooling and heating instruction on one wire to outdoor main controller (24; the thermostat 30 sending cooling and heating instruction to the controller 24; paragraph [0016]); and 
responding by the outdoor main controller (24) from power-off (discontinuing operation implies the power-off) to determine if the system needs to run in cooling mode or heating mode (paragraphs [0016]-[0017]); and
processing the cooling and heating instruction at the outdoor main controller (24; paragraph [0016]-[0017]); and 
sending an instruction for cooling or heating to compressor driving unit (a switching means 64 for driving the compressor 42; paragraph [0021]).
Regarding claim 5, Butler discloses the method further comprising: determining conditions at the outdoor main controller (24), from historic data on ambient temperature (the ambient temperature detected by sensor 84; paragraph [0023]), system operation commands (cooling or heating operation) received by the system (see figure 3), timing data (it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention that the control operation and data acquisition are time dependent; therefore, Bulter discloses the timing data); and  interpreting cooling and heating instruction whenever the outdoor unit is powered up (paragraphs [0016]-[0017]; see figure 3 of Bulter).
Regarding claim 7, Butler discloses a non-transitory computer-readable medium having stored thereon a set of computer-executable instructions for causing devices (a compressor or fans) within heat pump type air conditioning system to perform steps comprising: 
sending cooling and heating instruction on one wire to outdoor main controller (24; paragraph [0016]); 
responding by the outdoor main controller (24) from power-off to determine if the system needs to run in cooling mode or heating mode (paragraphs [0016]-[0017]); and  
processing the cooling and heating instruction at the outdoor main controller (24; paragraphs [0016]-[0017]); and 
sending an instruction for cooling or heating to compressor driving unit (a switching means 64 for driving the compressor 42; paragraph [0021]).
Regarding claim 8, Butler discloses the non-transitory computer-readable medium further comprising: determining conditions at the outdoor main controller (24), from historic data on ambient temperature (the ambient temperature detected by sensor 84; paragraph [0023]), system operation commands (cooling or heating operation) received by the system (see figure 3), timing data (it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention that the control operation and data acquisition are time dependent; therefore, Bulter discloses the timing data); and  interpreting cooling and heating instruction whenever the outdoor unit is powered up (paragraphs [0016]-[0017]; see figure 3 of Bulter).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Buda et al. (2019/0258237) and Lee (KR20150075897A).
Regarding claim 1, Butler discloses a heat pump type air conditioning system comprises 
an outdoor unit (22), an indoor unit (26 and 32), and a thermostat (30 or 70):
wherein the outdoor unit (22) comprises a main controller unit (24), a driving unit (a switching means 64), a compressor (42), a fan (40), a four-way valve, an electronic expansion valve (the Office taken an Official Notice here that it is well-known in the art that an air conditioning system commonly includes a four-way valve and an electronic expansion valve for switching operation modes), and an interface circuit (the interface circuit between the controller 24 and the thermostat 70); and 
the thermostat (70) is configured to send a conventional AC voltage output (voltage lines 66 and 68) toggling on and off on one wire to the main controller (24; paragraphs [0016]-[0017]; see figure 3); and 
the main controller (24) is further configured from power-off to determine if the system needs to run in cooling mode or heating mode (paragraphs [0016]-[0017]); and 
the main controller (24) is configured to send an instruction for cooling or heating to the driving unit (60; paragraphs [0016]-[0017]; see figure 3).
However, Butler fails to disclose a sensor acquisition unit and a data storage unit.
Buda teaches a HVAC system comprising a data acquisition unit (301, see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the system of Butler to incorporate a sensor acquisition unit as taught by Buda in order to acquire data detected from sensors for historic data analysis.
Lee teaches a database (143; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the system of Butler to incorporate a database as taught by Lee in order to store data for historic data analysis for the system.
(Bulter discloses the controller 24 receives data from the plurality of sensors 72, 74, 76 and 80 which implies the existence of a sensor acquisition unit)
 Regarding claim 2, Bulter as modified discloses the sensor acquisition unit (301, Buda) is configured to acquire data collected by outdoor unit sensors (the plurality of sensors 72, 74, 76, 80 and 84), including ambient temperature (the sensor 84 detects the outside ambient temperature; paragraph [0023]); and
 the data storage unit (database 143, Lee) is configured to store various data of the system operation, including the instructions received by the main controller unit (24), timing (it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention that the control operation and data acquisition are time dependent; therefore, Bulter discloses the timing data), and the various sensor data (the data detected by sensors 72, 74, 76, 80 and 84; see figure 3 of Bulter and figure 2 of Lee); and 
the main controller (24) is further configured to calculate various parameters (speed of the fans and compressor) required to interpret an instruction received from the thermostat (70) whenever the outdoor unit (22) is powered up (paragraph [0024]; see figure 3 of Bulter).

Allowable Subject Matter
Claims 3, 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of indication for allowable subject matter: 
Bulter fails to disclose the claimed control instructions of the heat pump type air conditioning system as required in claims 3, 6 and 9. Also, the prior art of record fails to provide further teachings or motivation to modify the system of Bulter in order to arrive the claimed invention. Therefore, claims 3, 6 and 9 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763